AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means x Original oO Duplicate Original

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

 

 

 

 

 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

USPS Priority Mail Parcel bearing USPS Tracking
Number (P) 9505 5148 7447 0164 4194 51

Case No. 3:20sw195 | JUN 2 2 2020

CLERK, U-S.
R

 

 

 

 

esa oS aS

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Eastern District of Virginia
(identify the person or describe the property to be searched and give its location):

At 1801 Brook Road, Suite 200, Richmond, VA 23232, is a US Postal Service Priority Mail Parcel bearing USPS Tracking
Number (P) 9505 5148 7447 0164 4194 51

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Attachment B

YOU ARE COMMANDED to execute this warrant on or before June 26, 2020 (not to exceed 14 days)
A in the daytime 6:00 a.m. to 10:00 p.m. (lat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Honorable Judge Roderick C. Young
(United States Magistrate Judge)

 

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

 

Date and time issued: 6/19/2020 @ 2:30 pm /s/
Judge's signatu

City and state: Richmond, VA Roderick C. Young, U.S. Magistrate Judge
Printed name and title

 
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

Return
Case No.: 3-20sw195 tA and,time warrant executed: Copy of warrant and inventory left with:
Ayo 0407 A |
(g\12)20 0407 Av (VA

 

Inventory made in the presence of : ‘

Mb Spacel eu LL ILL. Soby

Inventory of the property taken and name(s) of any person(s) seiked:

/ LA J0, 22 OL yen Las pent ~Lt (nFN AS

 

   
    
   
   

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: Y / ae L0Z0

Printel name and title

 

 

 
